 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAUL GARCIA,                                           No. 2:14-cv-2378 JAM DB P
12                           Plaintiff,
13               v.                                          ORDER
14    F. FOLKS, et al.,
15                           Defendants.
16

17              Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20              On February 5, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24              The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27              1. The findings and recommendations filed February 5, 2020 (ECF No. 152) are adopted

28   in full;
                                                             1
 1         2. Defendants’ motion for summary judgment (ECF No. 135) is GRANTED IN PART

 2   AND DENIED IN PART as follows:

 3               a. Defendants’ motion is GRANTED on the following claims:

 4                      i. Plaintiff’s claims for retaliation based on his alleged attempted murder

 5               of a Pelican Bay State Prison guard;

 6                      ii. Plaintiff’s claims for retaliation based on his complaint to a High Desert

 7               State Prison counselor;

 8                      iii. Plaintiff’s claims regarding unsanitary and inadequate food against

 9               defendants Holmes, Witcheal, Madrigal, and Wung;

10                      iv. Plaintiff’s claim that his mattress was too thin; and

11                      v. Plaintiff’s claims regarding the unsanitary conditions of his confinement

12               against Witcheal, Madrigal, and Wung.

13               b. Defendants’ motion is DENIED on the issue of qualified immunity.

14               c. Defendants’ motion is DENIED on the following claims:

15                      i. Plaintiff’s retaliation claim against defendants Holmes and Loftin for

16               tearing up plaintiff’s 602 grievance form and refusing to allow plaintiff to attend

17               his Rules Violation hearing;

18                      ii. Plaintiff’s claims against defendants Cox, Loftin, Riley, and Foulk for

19               unsanitary and inadequate food;

20                      iii. Plaintiff’s claims against defendants Cox, Loftin, Riley, and Foulk

21               regarding the unsanitary conditions of his confinement; and

22                      iv. Plaintiff’s medical claim against defendants Cox, Loftin, Witcheal,

23               Wung, Madrigal, and Riley.

24
     DATED: March 23, 2020
25
                                                /s/ John A. Mendez____________              _____
26

27                                              UNITED STATES DISTRICT COURT JUDGE

28
                                                    2
